Exhibit 10.1

PURCHASE AND SALE AGREEMENT

                    THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made
as of the 1st day of March, 2006, by and between CHICAGO 540 HOTEL, L.L.C., a
Delaware limited liability company (“Owner”), CHICAGO 540 LESSEE, INC., an
Illinois corporation (“Lessee”, and together with Owner, “Seller”), and
DIAMONDROCK CHICAGO OWNER, L.L.C., a Delaware limited liability company
(“Purchaser”).

W I T N E S S E T H:

                    WHEREAS, Owner owns and Lessee leases from Owner the hotel
known as the Chicago Marriott Downtown Magnificent Mile in Chicago, Illinois and
desire to sell their respective interests in the hotel to Purchaser on the terms
and conditions set forth below; and

                    WHEREAS, Purchaser desires to purchase such interest in the
hotel from Owner and Lessee on the terms and conditions set forth below.

                    NOW, THEREFORE, in consideration of the Project and the
respective undertakings of the parties hereinafter set forth, it is hereby
agreed:

                    SECTION 1.     DEFINITIONS.  Wherever used in this
Agreement, the words and phrases set forth below shall have the meanings set
forth below or in an Exhibit to this Agreement to which reference is made,
unless the context clearly requires otherwise. 

                    A.          “Accounting Firm” has the meaning set forth in
Section 7(D) below.

                    B.          “Agreement” has the meaning set forth in the
Preamble.

                    C.          “Allocation Statement” has the meaning set forth
in Section 2(C) below.

                    D.          “Apportionment Time” has the meaning set forth
in Section 7(D) below.

                    E.          “Assignment of Contracts” has the meaning set
forth in Section 7(C) below.

                    F.          “Assignment of Equipment Leases” has the meaning
set forth in Section 7(C) below.

                    G.          “Assignment of Loan Documents” has the meaning
set forth in Section 7(C) below.

                    H.          “Assignment of Tenant Leases” has the meaning
set forth in Section 7(C) below.

                    I.          “Closing” means the closing at which Seller
shall convey the Project to Purchaser and Purchaser shall pay Seller the
Purchase Price described in Section 2 herein below.

                    J.          “Closing Date” shall mean March 15, 2006.

                    K.          “Code” has the meaning set forth in Section
3(A)(12) below.

--------------------------------------------------------------------------------




                    L.          “Consumables” shall mean all food and beverages
(including alcoholic and non-alcoholic), engineering, maintenance, and
housekeeping supplies (including soap, cleaning materials and matches),
stationery, printing and other supplies of all kinds and inventory now or
hereafter owned by Seller and used unused, or held in reserve storage for future
use in connection with the ownership, operation or maintenance of the Chicago
Marriott Downtown Magnificent Mile (including any food and beverage located in
minibars in guest rooms at the Project) and all merchandise and inventory
located in stores or held in reserve storage, whether at the Land or off-site,
for future use in stores operated by or on behalf of Seller at the Chicago
Marriott Downtown Magnificent Mile, on hand on the date hereof, subject to such
depletion and including such resupplies as shall occur and be made in the normal
course of business.

                    M.          “Damages” has the meaning set forth in Section
12 below.

                    N.          “Earnest Money” has the meaning set forth in
Section 2(B) below.

                    O.          “Emergency Exit Easement Agreement” means that
certain Emergency Exit Easement Agreement dated as of January 21, 2000 between
RN 540 Hotel Company, L.L.C. and RN 124/125 Company, L.L.C.

                    P.          “Environmental Laws” shall mean any applicable
laws, rules regulations or codes which regulate (y) Hazardous Substances,
pollution, contamination, radiation or the condition of any water, soil,
sediment, air or other environmental media, or (z) the manufacture, generation,
formulation, processing, use, treatment, handling, storage, disposal,
distribution or transportation or an actual or potential spill, leak, emission,
discharge, release or disposal of any Hazardous Substances, pollution,
contamination or radiation into any water, soil, sediment, air or other
environmental media, including, without limitation, (i) the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et
seq., (ii) the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.,
(iii) the Federal Water Pollution Control Act, 33 U.S.C. § 2601 et seq., (iv)
the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., (v) the Clean Water
Act, 33 U.S.C. § 1251 et seq., (vi) the Clean Air Act, 42 U.S.C. § 7401 et seq.,
and  (vii) the Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq.,
and similar state and local laws, as amended from time to time, and all
regulations, rules and guidance issued pursuant thereto.

                    Q.          “Equipment Leases” has the meaning set forth in
Section 3(A)(7) below.

                    R.          “ERISA” has the meaning set forth in Section
3(A)(12) below.

                    S.          “Excess Violations” has the meaning set forth in
Section 3(C) below.

                    T.          “Extension Deposit” has the meaning set forth in
Section 7(A) below.

                    U.          “Financial Statements” has the meaning set forth
in Section 3(A)(14) below.

                    V.          “Funding Agreement” means that certain Funding
Agreement dated as of June 14, 2004 among Owner, Lessee and Manager.

                    W.          “Furniture, Fixtures and Equipment” shall mean
all tangible personal property, excluding the Consumables, now or hereafter
owned by Seller and used, usable or held in reserve storage for future use in
connection with the ownership, operation or maintenance of the Chicago Marriott
Downtown Magnificent Mile.  The Furniture, Fixtures and Equipment shall include
all fixtures, furniture, furnishings, fittings, televisions, art work, vehicles,
equipment, computer hardware and non-proprietary software, machinery, apparatus,
appliances, china, glassware, linens, silverware, keys and uniforms owned by
Seller on the date hereof and used, usable or held in reserve storage for future
use in connection with the ownership, operation, or maintenance of the Chicago
Marriott Downtown Magnificent Mile.

--------------------------------------------------------------------------------




                    X.          “Guarantor” shall mean, collectively, Carlyle
Realty Partners II, L.P., Carlyle Realty Qualifed Partners II, L.P., Carlyle
Realty Qualifed Partners II(A), L.P. and Carlyle Realty Foreign Investors II,
L.P.

                    Y.          “Hazardous Substances” shall mean any hazardous
or toxic substances, materials or waste, whether in solid, semisolid, liquid or
gaseous form, including, without limitation, asbestos, polychlorinated
biphenyls, petroleum or petroleum by-products and any other material or
substance which is defined as a “hazardous substance”, “hazardous waste”, “toxic
waste” or “toxic substance” under any Environmental Laws.

                    Z.          “Improvements” means all buildings, structures,
fixtures and other improvements now or hereafter located or erected on the Land.

                    AA.       “Land” means the real property described on
Exhibit A hereto, including all adjacent roadways, rights-of-way and alleys to
the extent Seller has an interest therein, all oil, gas and other mineral rights
and all easements and other rights appurtenant to such real property.

                    BB.        “Lessee” has the meaning set forth in the
Preamble.

                    CC.        “Loan Documents” has the meaning set forth in
Section 3(A)(8) below.

                    DD.        “Management Agreement” means that certain
Restated and Amended Management Agreement dated as of November 28, 1989, between
Seller and Manager, as amended as set forth on Exhibit J attached hereto.

                    EE.         “Manager” means Marriott Hotel Services, Inc., a
Delaware corporation.

                    FF.         “Marriott Parking Agreement” means that certain
Marriott Parking Agreement dated as of February 10, 1998, as amended by that
certain First Amendment to Marriott Parking Agreement dated as of January 1,
2001, between Seller and Rowland, LLC.

                    GG.        “Net Operating Income” has the meaning set forth
in Section 7(D) below.

                    HH.        “Operating Lease” means that certain Lease
Agreement, dated January 25, 2000, between Owner and Lessee.

                    II.          “Owner” has the meaning set forth in the
Preamble.

                    JJ.          “Owner’s Policy” has the meaning set forth in
Section 6(A) below.

                    KK.        “Parking Easement Agreement” means that certain
Block 119 Parking Easement Agreement dated as of August 1, 1998 between RN 540
Company L.L.C. and RN 120 Company, L.L.C.

                    LL.         “Permitted Exceptions” has the meaning set forth
in Section 6(A) below.

--------------------------------------------------------------------------------




                    MM.       “Personal Property” means all tangible and
intangible personal property now or hereafter owned by Seller and used, usable
or held in reserve for future use in connection with the ownership, operation or
maintenance of the Chicago Marriott Downtown Magnificent Mile, including,
without limitation, (i) all building and construction materials, equipment,
appliances, machinery and personal property owned by Seller and used in
connection with the ownership, operation or maintenance of the Chicago Marriott
Downtown Magnificent Mile, (ii) the Consumables, (iii) the Furniture, Fixtures
and Equipment, (iv) all transferable permits, licenses, certificates and
approvals issued in connection with the Chicago Marriott Downtown Magnificent
Mile, (v) Seller’s right to use the name “Chicago Marriott Downtown Magnificent
Mile” (subject to any rights of Manager to such name), (vi) the right to use the
Chicago Marriott Downtown Magnificent Mile’s telephone numbers and post office
boxes, (vii) all booking agreements, (viii) all trade names, logos, service
marks and trademarks (other than trade names, logos, service marks or trademarks
owned by Manager), (ix) all prepaid assets, fees and deposits, including prepaid
advertising and sales materials, (x) all plans and specifications, operating
manuals, guaranties and warranties and any other items used in the ownership,
operation or maintenance of the Chicago Marriott Downtown Magnificent Mile, (xi)
all books, records, ledgers, files, information and data pertaining to the
Chicago Marriott Downtown Magnificent Mile, including, without limitation, all
documents relating to guests at the Chicago Marriott Downtown Magnificent Mile
(but only to the extent Seller has a right to such guests documents), except for
any confidential documents of Seller or Manager, and (xii) any unpaid award for
taking by condemnation or insurance proceeds payable to Seller relating to a
casualty (except for business interruption proceeds for the period prior to the
Closing Date).

                    NN.         “Project” means the Land, the Improvements, the
Personal Property and Seller’s interests in the Equipment Leases, Service and
Supply Contracts, Property Agreements and Tenant Leases.

                    OO.         “Property Agreements” has the meaning set forth
in Section 3(A)(5) below.

                    PP.          “Purchaser” has the meaning set forth in the
Preamble.

                    QQ.         “Purchaser Indemnified Parties” has the meaning
set forth in Section 12 below.

                    RR.          “Reciprocal Easement Agreement” means that
certain Reciprocal Easement Agreement dated as of January 25, 2000 between
Seller and RN 540 Hotel Company, L.L.C.

                    SS.          “Seller” has the meaning set forth in the
Preamble.

                    TT.          “Seller Employee Plan” has the meaning set
forth in Section 3(A)(12) below.

                    UU.          “Seller Indemnified Parties” has the meaning
set forth in Section 12 below.

                    VV.          “Seller’s Guaranty” has the meaning set forth
in Section 18 below.

                    WW.        “Service and Supply Contracts” has the meaning
set forth in Section 3(A)(4) below.

                    XX.          “Survey” has the meaning set forth in Section
7(F) below.

                    YY.          “Tenant Leases” has the meaning set forth in
Section 3(A)(6) below.

                    ZZ.          “Title Commitment” has the meaning set forth in
Section 7(F) below.

--------------------------------------------------------------------------------




                    AAA.       “Title Company” means Lawyer’s Title Insurance
Corporation.

                    BBB.        “Title Objections” has the meaning set forth in
Section 7(F) below.

                    CCC.        “Tri-Party Agreement” means that certain
Tri-Party Maintenance and Operating Standards Agreement dated January 25, 2000
among Seller, Manager and RN 540 Hotel Company, L.L.C.

                    DDD.        “Wachovia Loan” shall mean the loan from
Wachovia Bank evidenced and secured by the Loan Documents.

                    EEE.         “WARN Act” means, collectively, all federal,
state and local plant closing laws, including the Worker Adjustment Retraining
and Notification Act.

                    SECTION 2.     AGREEMENT TO SELL AND PURCHASE.

                    A.          Purchase Price.  On the Closing Date, Seller
shall convey the Project to Purchaser on the terms and conditions set forth
herein.  On the Closing Date, Purchaser shall accept title to the Project from
Seller on the terms and conditions set forth herein and shall pay to Seller the
purchase price (“Purchase Price”) by wire transfer of immediately available
funds in the amount of TWO HUNDRED NINETY-FIVE MILLION DOLLARS ($295,000,000),
subject to prorations as set forth below; provided that, if the Wachovia Loan is
assumed by Purchaser at Closing, Purchaser shall receive a credit against the
balance of the Purchase Price payable at Closing in an amount equal to the
outstanding principal balance of the Wachovia Loan as of Closing.

                    B.          Earnest Money.

          (i)      Within one (1) business day following the execution of this
Agreement, Purchaser shall deposit FIVE MILLION DOLLARS ($5,000,000) with the
Title Company (such amount, together with all interest earned thereon, are
herein collectively called the “Earnest Money”).  If Purchaser fails to deposit
the Earnest Money when due hereunder with the Title Company, this Agreement
shall be null and void.  The Earnest Money shall be held by the Title Company in
accordance with the terms hereof and invested in a money market account in a
commercial bank acceptable to Seller and Purchaser.  If this Agreement is
terminated prior to Closing due to Purchaser’s default hereunder, the Earnest
Money shall be paid to Seller as liquidated damages and as Seller’s sole and
exclusive remedy hereunder.  If the Closing occurs hereunder, the Earnest Money
shall be paid to Seller and credited against the Purchase Price.  If the Closing
does not occur hereunder for any reason other than Purchaser’s default
hereunder, the Earnest Money shall be refunded to Purchaser.

          (ii)     In no event shall the Title Company in its capacity as escrow
holder hereunder be liable for any act or failure to act under the provisions of
this Agreement except where Title Company’s acts are the result of its gross
negligence or willful misconduct.  Accordingly, the Title Company shall not
incur any liability with respect to (a) any action taken or omitted in good
faith upon advice of its legal counsel given with respect to any questions
relating to the duties and responsibilities of the Title Company in its capacity
as escrow holder under this Agreement or (b) any action taken or omitted in
reliance on any instrument, including any written notice or instruction provided
for in this Agreement, not only as to its due execution and the validity and
effectiveness of its provisions but also as to the truth and accuracy of any
information contained therein, which the Title Company shall in good faith
believe to be genuine, to have been signed or conform with the provisions of
this Agreement.  Seller and Purchaser hereby jointly and severally indemnify the
Title Company against any loss, liability, or damage (including costs of
litigation and reasonable attorneys’ fees) arising from and in connection with
the performance of the Title Company of its duties as escrow holder under this
Agreement, whether such dispute arises between the parties hereto and others, or
merely between themselves, it being understood and agreed that the Title Company
may interplead such dispute, and Seller and Purchaser will hold the Title
Company harmless and indemnify it against all consequences and expenses which
may be incurred by the Title Company in connection with the performance by Title
Company of its duties as escrow holder under this agreement, except those
consequences and expenses arising by reason of the Title Company’s gross
negligence or willful misconduct.

--------------------------------------------------------------------------------




                    C.          Allocation of Purchase Price.  Attached hereto
as Exhibit K is a written statement containing the value of the Land,
Improvements and Personal Property  being transferred to Purchaser pursuant to
the terms of this Agreement as reasonably determined by Seller and Purchaser
(the “Allocation Statement”).  The sales taxes to be paid by Purchaser in
connection with the transfer of such Personal Property shall be based on the
value of the Personal Property set forth in the Allocation Statement.  Any
filings made by the parties hereto shall be consistent with the Allocation
Statement.

                    D.          Wachovia Bank Loan.  At Closing, Purchaser shall
have the following options with respect to the Wachovia Loan; provided, however,
if all the conditions set forth in clause (i) below are not satisfied as of the
Closing Date (as the same may be extended as provided in this Agreement),
Purchaser shall not have the option to assume the Wachovia Loan as set forth in
(i) below but instead the Wachovia Loan shall be paid off as set forth in (ii)
below:

(i)

If Purchaser elects to assume the Wachovia Loan, Purchaser shall notify Seller
in writing within 3 business days after the date hereof and with such notice,
shall simultaneously deliver to Wachovia Bank a check in the amount of $7,500
payable to “Wachovia Bank, N.A.” (representing the non-refundable application
fee payable to Wachovia Bank in connection with the assumption of the Wachovia
Loan).  Promptly upon receipt of such notice from Purchaser, Seller shall
request that Wachovia Bank consent to the assumption of the Wachovia Loan by
Purchaser in accordance with the terms of the Loan Documents.  In connection
with the assumption of the Wachovia Loan, Purchaser and Seller shall comply with
requirements set forth in the Loan Documents and with any commercially
reasonable and customary requests for additional information made by Wachovia
Bank in connection with such request for consent.  Assuming  (A) Wachovia Bank
approves the assumption of the Wachovia Loan by Purchaser , (B) all conditions
to the assumption of the Loan set forth in the Loan Document are satisfied (or
waived) and (C) Wachovia Bank approves an affiliate of Purchaser as a
replacement guarantor with respect to all obligations under the Wachovia Loan
guaranteed by affiliates of Seller and agrees to release such affiliates of
Seller from all obligations arising under such guarantees arising from and after
the Closing Date, Purchaser may assume the Wachovia Loan at Closing, in which
case the principal balance of the Wachovia Loan outstanding as of the Closing
shall be credited against the Purchase Price; and Purchaser and Seller shall
prorate the interest on the Wachovia Loan as of the Closing Date with Purchaser
responsible for interest accrued on the Closing Date.  In such case, Purchaser
shall be responsible for all costs incurred to assume the Wachovia Loan (other
than Seller’s legal fees), including any assumption fees and other assumption
costs, such as application fees, Wachovia Bank’s legal expenses and title
insurance costs in each case related to the assumption of the Wachovia Loan (as
opposed to the origination or original making of the Wachovia Loan); provided,
however, Seller shall pay any origination fee for the Wachovia Loan.  If the
Wachovia Loan is assumed by Purchaser, at the Closing, Seller shall transfer to
Purchaser all of Seller’s right, title and interest to any reserve or escrow
accounts held by Seller or Wachovia Bank or their agents in connection with the
Wachovia Loan, and Seller shall be entitled to receive a credit against the
Purchase Price in the amount equal to the outstanding balance of such reserve or
escrow accounts transferred to Purchaser.  If Purchaser  timely delivers the
notice required in the first sentence of this clause (i) , Purchaser may extend
the Closing Date for up to forty-five (45) days in order to give Purchaser time
to complete the documentation for the loan assumption; but the assumption of the
Wachovia Loan shall not in any event be a condition of Closing; or


--------------------------------------------------------------------------------




(ii)

If  any of the conditions set forth in clause (i) above are not satisfied as of
the Closing Date (as the same may be extended as provided in this Agreement) or
if Purchaser elects not to assume the Wachovia Loan, Purchaser shall pay Seller
the full Purchase Price at Closing as set forth herein; and Seller shall cause
the Wachovia Loan to be paid off and discharged at Closing.  In such case, (i)
Purchaser  shall reimburse  Seller  at Closing for the prepayment fee of 1.5% of
the Wachovia Loan and for any other costs and expenses incurred by Seller under
the Loan Documents with respect to the prepayment of the Wachovia Loan,
including without limitation LIBOR Breakage Costs and, to the extent such
prepayment occurs on a date that is not a “Payment Date” (as defined in the Loan
Documents), interest due from the Closing Date through and including the last
day of the then-current “Interest Accrual Period” (as defined in the Loan
Documents); provided, however, that Purchaser may extend the Closing Date in
order that the Closing shall occur on a “Payment Date” unless Seller agrees to
pay the interest on the Wachovia Loan otherwise payable with respect to the
period of such extension, and (ii) the Loan Documents shall not be Permitted
Exceptions.  Unless Purchaser provides written notice to Seller at least 7 days
prior to the Closing Date that the conditions set forth in clause (i) above have
not be satisfied or that Purchaser has elected not to assume the Wachovia Loan,
Seller may extend the Closing Date for up to 15 days in order to provide
Wachovia Bank with the notice of prepayment required by the Wachovia Loan.

                    SECTION 3.     REPRESENTATIONS AND WARRANTIES BY SELLER.

                    A          Owner and Lessee hereby jointly and severally
represent and warrant to Purchaser as of the date hereof as follows: 

                                 (1)     Due Organization. 

                                 Owner is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware, and is qualified to do business in the State of Illinois, and Lessee
is a corporation, duly organized, validly existing and in good standing under
the laws of the State of Illinois.  Each of Owner and Lessee has full power and
authority, and is duly authorized, to execute, enter into, deliver and perform
this Agreement and its obligations hereunder.  Neither of Owner nor Lessee is
acting, directly or indirectly, for or on behalf of any entity or individual
named by the United States Treasury Department as a Specifically Designated
National and Blocked Person, or for or on behalf of any entity or individual
designated in Executive Order 13224 (as  the same may be amended from time to
time) as an entity or individual who commits, threatens to commit, or supports
terrorism.  Seller is not engaged in the transaction contemplated by this
Agreement directly or indirectly on behalf of, or facilitating such transaction
directly or indirectly on behalf of, any such entity or individual.

                                 (2)     Power. 

                                 This Agreement and all other agreements,
instruments and documents required to be executed or delivered by Seller
pursuant hereto have been (or if and when executed will be) duly executed and
delivered by Seller, and are (or will be when executed) legal, valid and binding
obligations of Seller, enforceable in accordance with their terms.  Each person
executing this Agreement and the other documents contemplated hereby on behalf
of Owner and Lessee has (or will have at the time of such execution) the
authority to do so.  No consents and permissions are required to be obtained by
Seller for the execution, delivery and performance of this Agreement and the
other documents to be executed by Seller hereunder.  The consummation of the
transactions contemplated herein and the fulfillment of the terms hereof will
not result in a breach of any of the terms or provisions of, or constitute a
default under, any agreement or document to which Owner or Lessee is a party or
by which it or the Project is bound, Owner’s or Lessee’s organizational
documents, or any statue, order, rule or regulation of any court or of any
federal or state regulatory body or any administrative agency or any other
governmental body having jurisdiction over Seller or the Project, or result in
the creation of any lien or other encumbrance on any asset of Seller or
otherwise used, usable or held in reserve for future use in connection with the
ownership, operation or maintenance of the Project.

--------------------------------------------------------------------------------




                                 (3)     No Proceedings.

                                 Except as set forth in Exhibit B and except for
personal injury and property damage claims covered by the Project’s insurance,
neither Seller, nor to Seller’s actual knowledge, Manager, has received any
written notice that there is currently pending or threatened any action, suit or
proceeding, including, without limitation, condemnation, eminent domain or
similar proceedings, before any court or governmental agency or body against
Seller or the Project, or any special assessment affecting or threatened to
affect, the Project or Seller’s ability to perform its obligations under this
Agreement.  Without limiting the generality of the foregoing, neither Seller,
nor to Seller’s actual knowledge, Manager has received any written notices from
any governmental entities of violations or alleged violations of any laws,
rules, regulations or codes, including building codes, or any written request
from a governmental entity to audit or investigate compliance with any such
applicable legal requirements with respect to the Project which have not been
corrected to the satisfaction of the governmental agency issuing such notices.

                                 (4)     Service and Supply Contracts.

                                  Manager has informed Seller that Exhibit C
attached hereto is a list of all contracts or agreements (including all
amendments and modifications thereto) to which Seller and/or Manager is a party
for the providing of services or supplies to or management of the Project or
otherwise with respect to the operation or maintenance of the Project (other
than the Property Agreements, Tenant Leases, Equipment Leases and Loan
Documents), including, without limitation, any franchise agreements, employment
agreements and union contracts to which Seller and/or Manager is a party (which
contracts and agreements, together with the contracts and agreements entered
into with respect to the Project after the date hereof (other than any tenant
leases or equipments leases) pursuant to Section 5 below, are herein referred to
collectively as the “Service and Supply Contracts”); and, to Seller’s actual
knowledge, such Exhibit C is accurate in all material respects.  To Seller’s
actual knowledge, Manager has provided Purchaser with access to true, correct
and complete copies of the Service and Supply Contracts.  Except as set forth on
such Exhibit C, to Seller’s actual knowledge, (a) all of the Service and Supply
Contracts are in full force and effect and free from material default and (b)
there is no existing condition that, with notice or the passage of time or both,
would constitute a material default under any of the Service and Supply
Contracts.

                                 (5)     Property Agreements

                                 The Management Agreement, the Marriott Parking
Agreement, the Funding Agreement, the Tri-Party Agreement, the Parking Easement
Agreement, the Reciprocal Easement Agreement and the Emergency Exit Easement
Agreement (collectively, the “Property Agreements”) have not been modified or
amended, except as set forth above in the definition thereof, and are in full
force and effect.  Seller has delivered true, correct and complete copies of the
Property Agreements to Purchaser.  Except as set forth on Exhibit L, to Seller’s
actual knowledge (a) all of the Property Agreements are free from material
default and (b) there is no existing condition that, with notice or the passage
of time or both, would constitute a material default under any of the Property
Agreements.

--------------------------------------------------------------------------------




                                 (6)     Tenant Leases.

                                 Attached hereto as Exhibit D-1 is a list of all
outstanding leases or agreements, as the same may have been amended from time to
time, pursuant to which any person occupies, or has the right to occupy, space
in the Project (which leases, agreements and other documents, together with the
lease documents entered into with respect to the Project after the date hereof
pursuant to and in accordance with Section 5 below, are herein referred to
collectively as the “Tenant Leases”).  Seller has heretofore delivered true,
correct and complete copies of the Tenant Leases to Purchaser.  The Tenant
Leases are in full force and effect.  Except as shown on Exhibit D-1, to
Seller’s actual knowledge, (a) there are no material defaults under any of the
Tenant Leases and (b) there is no existing condition that, with notice or the
passage of time or both, would constitute a material default under any of the
Tenant Leases.  There are no security deposits under the Tenant Leases.  There
are no construction allowances, brokerage commissions or fees or similar
inducements due now or payable in the future in connection with the Tenant
Leases.  As of the Closing Date, to Seller’s actual knowledge, Seller will have
performed all material work required to be performed by Seller under the Tenant
Leases up to the Closing Date.

                                 (7)     Equipment Leases.

                                 Manager has informed Seller that Exhibit E
attached hereto is a list of all equipment leases (including all amendments and
modifications thereto) to which Seller and/or Manager is a party for the leasing
of equipment used at the Project (which leases, together with any equipment
leases entered into with respect to the Project after the date hereof pursuant
to Section 5 below, are herein referred to collectively as the “Equipment
Leases”); and, to Seller’s actual knowledge, such Exhibit E is accurate in all
material respects.  To Seller’s actual knowledge, Manager has provided Purchaser
with access to true, correct and complete copies of the Equipment Leases. 
Except as set forth on such Exhibit E, to Seller’s actual knowledge, (a) all of
the Equipment Leases are in full force and effect and free from material default
and (b) there is no existing condition that, with notice or the passage of time
or both, would constitute a material default under any of the Equipment Leases.

                                 (8)     Loan Documents.

                                 Attached hereto as Exhibit M is a list of all
loan documents relating to the Wachovia Loan, including all amendments thereto
(collectively, the “Loan Documents”).  Seller has heretofore delivered true,
correct and complete copies of the Loan Documents to Purchaser.  All of the Loan
Documents are in full force and effect.  To Seller’s actual knowledge, (a) the
Loan Documents are free from material default and (b) there is no existing
condition that, with notice or the passage of time or both, would constitute a
material default under any of the Loan Documents.  To Seller’s actual knowledge,
Seller has received no written notice of a default under the Loan Documents.   

                                 (9)     Title to and Sufficiency of Personal
Property.

                                 Seller has good and marketable title or a valid
leasehold interest to all Personal Property; and, subject to the Equipment
Leases, all Personal Property shall be free and clear of all encumbrances at
Closing; provided, however, if Purchaser assumes the Wachovia Loan, the Personal
Property shall also be subject to the Loan Documents.

--------------------------------------------------------------------------------




                                 (10)     Seller Is Not a “Foreign Person.”

                                 Seller is not a “foreign person” or subject to
withholding requirements under the Foreign Investment in Real Property Tax Act
of 1980, as amended.

                                 (11)     Bankruptcy.

                                 Seller has not filed any petition in bankruptcy
or other insolvency proceedings or proceedings for reorganization of Seller or
for the appointment of a receiver or trustee for all or any substantial part of
the Project, nor has Seller made any assignment for the benefit of its creditors
or filed a petition for an arrangement, or entered into an arrangement with
creditors or filed a petition for an arrangement with creditors or otherwise
admitted in writing its inability to pay its debt as they become due.  Seller is
not insolvent and the consummation of the transactions contemplated by this
Agreement shall not render Seller insolvent.

                                 (12)     Employees.

                                 Seller has no employees working at the Project,
and all employees working at the Project on behalf of Seller are employees of
Manager.  Seller has not established any retirement, health insurance, vacation,
pension, profit sharing or other benefit plans relating to the operation or
maintenance of the Property; provided, however, Seller does not make any
representation or warranty as to any such plans established by the Manager.  To
Seller’s actual knowledge, the only employees of Manager working at the Project
who are covered by any collective bargaining agreement or union contract with
any labor union are the engineers.  To Seller’s knowledge, Seller has not
received any written notice, nor has Manager informed Seller, of any actual or
threatened union strikes, work stoppages or slow downs, or any other labor
disputes or questions concerning individuals employed at the Project.  To
Seller’s actual knowledge, based on Seller’s inquiry to the general manager at
the Project, no benefit plans maintained by Manager for Manager’s employees
working at the Project are in violation of  applicable laws or the terms of such
plans.

                                 (13)     Insurance.

                                 To Seller’s actual knowledge, neither Seller
nor Manager has received written notice from any insurance company of any
defects or inadequacies in the Project that would affect adversely its
insurability or increase the cost of insurance.

                                 (14)     Financial Statements.

                                 Seller has delivered correct and complete
copies of the annual operating statements for the Project as of December 31,
2004 and December 31, 2005 (collectively, the “Financial Statements”), which
were received by Seller from Manager.

                                 (15)     Agreements with Governmental
Authorities.

                                 Except as set forth herein and except for the
Permitted Exceptions, to Seller’s actual knowledge, neither Seller nor Manager
has entered into any unrecorded commitment or agreement with any governmental
authority, utility company, school board, church or other religious body, or any
homeowners’ association or any other organization, group or individual,
affecting all or any portion of the Project which would impose any obligation to
make any contribution or dedication of money or land or to construct, install or
maintain any improvements of a public or private nature on or off the Project.

                                 (16)     Right of First Refusal.

                                 To Seller’s actual knowledge, there do not
exist any rights of first refusal or right of first negotiation to acquire any
part of the Project, other than as set forth in the Management Agreement except
for any which have been waived prior to the date hereof.

--------------------------------------------------------------------------------




                                 (17)     Reserves.

                                 Exhibit N is a schedule which has been provided
by Manager to Seller of all current FF&E replacement reserves related to the
operation of the Project (as of the date hereof) held in the name of or for the
benefit of Seller.

                                 (18)     Bookings.

                                 Exhibit O is a schedule (as of the date hereof)
which has been provided by Manager to Seller of all advance payments and
deposits under bookings for any portion of the Project related to the period
from and after the Closing Date.

                                 (19)     Environmental and Property Condition
Matters.

                                 Exhibit T attached hereto sets forth a correct
and complete list of (i) all property condition and environmental assessments,
reports and studies commissioned from third parties (other than the Manager) in
connection with the purchase, financing or refinancing of the Project, in each
case to the extent such assessments, reports and studies are in Seller’s
possession and, to Seller’s actual knowledge based on inquiry of the general
manager at the Project, in the possession of the Manager and (ii) the façade
report for the Project obtained by Seller, dated November 22, 2005.  To Seller’s
actual knowledge, neither Seller nor Manager, has received written notice from
any governmental authority or, to Seller’s actual knowledge, from any
neighboring upgradient or downgradient property owner, of any actual or
potential violation of or failure to comply with any Environmental Laws with
respect to the Project, or the presence or release of Hazardous Substances in,
on, under or from the Project, which remains uncorrected, or of any actual or
threatened obligation to undertake or bear the cost of any clean-up, removal,
containment, or other remediation under any Environmental Law with respect to
the Project which remains unperformed.

                                 (20)     Taxes.

                                 Except as set forth on Exhibit R-1 attached
hereto, to Seller’s actual knowledge, Seller has not received any notice for an
audit of any taxes which has not been resolved or completed.  Except as set
forth on Exhibit R-2 attached hereto, Seller is not currently contesting or
prosecuting any appeal or request for abatement or rollback with respect to any
sales taxes, levies or assessments with respect to the Project; provided,
however, Seller does not make and such representation or warranty with respect
to the Manager.

                                 (21)     Permits.

                                 Manager has informed Seller that Exhibit S
attached hereto is a list of all permits, licenses, certificates and approvals
issued in connection with the Project; and, to Seller’s actual knowledge, such
Exhibit S is accurate in all material respects.  To Seller’s actual knowledge,
Manager has provided Purchaser with access to true, correct and complete copies
of such permits, licenses, certificates and approvals.

                    B.          Limitations on Representations and Warranties.

                                 As used herein, the term “Seller’s actual
knowledge” or words of similar import mean solely the conscious knowledge of Ian
Gaum, the asset manager for the Project.  Such individual shall not have any
personal liability or be obligated to perform any due diligence investigations
in connection with making any representations or warranties herein, other than
to request that the Manager verify any of the representations and warranties
herein which are applicable to the Manager; and Seller’s obligation herein to
make inquiry of the Manager shall be limited solely to sending the Manager a
letter requesting the applicable information in writing, relaying to Purchaser
any written response from the Manager and directing the Manager to discuss any
verbal responses directly with Michael Schecter.  Except for the representations
and warranties set forth in Subsections 3(A)(1), 3(A)(2), 3(A)(10) and 3(A)(11)
above which shall survive the Closing indefinitely, all representations and
warranties of Seller in this Agreement shall terminate December 29, 2006, and
Seller shall have no liability thereafter with respect to such representations
and warranties except to the extent Purchaser has filed a lawsuit against Seller
prior to December 29, 2006, for breach of any representation or warranty.  If,
to Purchaser’s actual knowledge, Purchaser is aware at Closing that any of
Seller’s representations or warranties in this Agreement are not true as of the
Closing and Purchaser elects nonetheless to close, Purchaser shall be deemed to
have waived any claim for breach of such representation or warranty.  As used
herein, the term “Purchaser’s actual knowledge” means solely the conscious
knowledge of Mark W. Brugger, Michael D. Schecter, John Williams and John
DuPont.

--------------------------------------------------------------------------------




                                 Should Seller have actual knowledge that any of
its representations and warranties are not true as of the date hereof in all
material respects, or should any of Seller’s representations and warranties
subsequently become materially untrue, Seller promptly shall notify Purchaser of
same, and as Purchaser’s sole and exclusive remedy, Purchaser shall be entitled
either to waive the same and close this transaction, in which event the
transactions contemplated under this Agreement shall close as scheduled with no
adjustment to the Purchase Price or terminate this Agreement.  If Purchaser
elects to terminate this Agreement pursuant to this paragraph, Title Company
shall return the Earnest Money to Purchaser, neither party to this Agreement
shall thereafter have any further rights or liabilities under this Agreement
except as otherwise provided herein, and to the extent Purchaser is terminating
this Agreement as a result of any representations and warranties that were not
true as of the date hereof or became materially untrue subsequent to the date
hereof in each case  solely as a result of Seller’s actions, Seller shall
reimburse Purchaser up to $500,000 of Purchaser’s documented, reasonable out of
pocket expenses incurred by Purchaser in connection with this transaction.

                    C.          Disclaimer.

                                 EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT
OR IN THE DEED DELIVERED AT CLOSING, PURCHASER ACKNOWLEDGES AND AGREES THAT
SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY NEGATES AND DISCLAIMS ANY
REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS, AGREEMENTS OR GUARANTIES OF
ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN,
PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH RESPECT TO (A) THE VALUE,
NATURE, QUALITY OR CONDITION OF THE PROJECT, INCLUDING, WITHOUT LIMITATION, THE
WATER, SOIL AND GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE PROJECT, (C) THE
SUITABILITY OF THE PROJECT FOR ANY AND ALL ACTIVITIES AND USES WHICH PURCHASER
OR ANY TENANT MAY CONDUCT THEREON, (D) THE COMPLIANCE OF OR BY THE PROJECT OR
ITS OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR BODY, (E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE PROJECT,
(F) THE MANNER OR QUALITY OF THE CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED
INTO THE PROJECT, (G) THE MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF
THE PROJECT, (H) COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR LAND
USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING THE EXISTENCE IN
OR ON THE PROJECT OF HAZARDOUS SUBSTANCES OR (I) ANY OTHER MATTER WITH RESPECT
TO THE PROJECT; AND, EXCEPT AS SET FORTH IN THIS AGREEMENT, PURCHASER HEREBY
WAIVES ANY RIGHT TO MAKE ANY CLAIM BASED ON ANY OF THE FOREGOING, INCLUDING,
WITHOUT LIMITATION, ANY RIGHT TO MAKE ANY CLAIM AGAINST SELLER BASED ON THE
VIOLATION OF ANY ENVIRONMENTAL LAWS (EXCEPTING ANY CLAIMS OTHERWISE PERMITTED
HEREUNDER BASED ON SELLER’S BREACH OF ANY EXPRESS REPRESENTATIONS CONCERNING
ENVIRONMENTAL LAWS).

--------------------------------------------------------------------------------




ADDITIONALLY, NO PERSON ACTING ON BEHALF OF SELLER IS AUTHORIZED TO MAKE, AND BY
EXECUTION HEREOF PURCHASER ACKNOWLEDGES THAT NO PERSON HAS MADE, ANY
REPRESENTATION, STATEMENT, WARRANTY, GUARANTY, COVENANT, AGREEMENT OR PROMISE
REGARDING THE PROJECT OR THE TRANSACTION CONTEMPLATED HEREIN; AND NO SUCH
REPRESENTATION, WARRANTY, GUARANTY, STATEMENT OR PROMISE, IF ANY, MADE BY ANY
PERSON ACTING ON BEHALF OF SELLER SHALL BE VALID OR BINDING UPON SELLER UNLESS
EXPRESSLY SET FORTH HEREIN.  PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
HAVING BEEN GIVEN THE OPPORTUNITY TO INSPECT THE PROJECT, PURCHASER IS RELYING
SOLELY ON ITS OWN INVESTIGATION OF THE PROJECT AND NOT ON ANY INFORMATION
PROVIDED OR TO BE PROVIDED BY SELLER EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT, AND PURCHASER AGREES TO ACCEPT THE PROJECT AT THE CLOSING AND WAIVE
ALL OBJECTIONS OR CLAIMS AGAINST SELLER (INCLUDING, BUT NOT LIMITED TO, ANY
RIGHT OR CLAIM OF CONTRIBUTION) ARISING FROM OR RELATED TO THE PROJECT OR TO ANY
HAZARDOUS SUBSTANCES ON THE PROJECT EXCEPT AS EXPRESSLY SET FORTH IN THIS
AGREEMENT.  PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT ANY INFORMATION
PROVIDED OR TO BE PROVIDED WITH RESPECT TO THE PROJECT WAS OBTAINED FROM A
VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR
VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS AS TO THE
ACCURACY, TRUTHFULNESS OR COMPLETENESS OF SUCH INFORMATION EXCEPT AS EXPRESSLY
SET FORTH IN THIS AGREEMENT.  SELLER IS NOT LIABLE OR BOUND IN ANY MANNER BY ANY
VERBAL OR WRITTEN STATEMENT, REPRESENTATION OR INFORMATION PERTAINING TO THE
PROJECT, OR THE OPERATION THEREOF, FURNISHED BY ANY REAL ESTATE BROKER,
CONTRACTOR, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON.  EXCEPT AS EXPRESSLY SET
FORTH IN THIS AGREEMENT, PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT TO THE
MAXIMUM EXTENT PERMITTED BY LAW, THE SALE OF THE PROJECT AS PROVIDED FOR HEREIN
IS MADE ON AN “AS IS” CONDITION AND BASIS WITH ALL FAULTS.  IT IS UNDERSTOOD AND
AGREED THAT THE PURCHASE PRICE HAS BEEN ADJUSTED BY PRIOR NEGOTIATION TO REFLECT
THAT ALL OF THE PROJECT IS SOLD BY SELLER AND PURCHASED BY PURCHASER SUBJECT TO
THE FOREGOING.  THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OR ANY
TERMINATION HEREOF.

                                 Notwithstanding the above, if any actual,
existing violations are noted or issued by any federal, state or local
governmental authority between the date hereof and the day immediately preceding
the Closing Date which cost less than $500,000 to cure, then Purchaser shall be
obligated to close the transaction contemplated under this Agreement and shall
receive a credit against the Purchase Price for the cost to cure such violations
unless Seller is contesting such violation in which case the cost to cure such
violation shall be placed by Seller in escrow with the Title Company until the
violation is cured; provided, however, that if such violations are incapable of
being cured or the cost to cure such violations is greater than $500,000 (such
violations, “Excess Violations”), Purchaser shall not be obligated to close the
transaction contemplated hereby and may terminate this Agreement, unless Seller,
at its sole option, provides Purchaser an additional credit against the Purchase
Price to cure such violations or places the cost to cure such violations in
escrow as set forth above.  Seller shall notify Purchaser within 5 business days
after Seller learns of any violations which are noted or issued from and after
the date hereof, the cost to cure such violations, and whether it elects to
provide an additional credit to Purchaser to cure any Excess Violations.  If
Seller notifies Purchaser that it is unable to cure the Excess Violations or is
unwilling to provide an additional credit to Purchaser to cure the Excess
Violations or to place the cost to cure the Excess Violations in escrow as set
forth above, then Purchaser shall provide written notice to Seller within 3
business days after notice from Seller whether (x) Purchaser agrees to waive
such violations, in which event the transactions contemplated under this
Agreement shall close as scheduled with no adjustment to the Purchase Price,
other than the reasonable cost to cure all violations noted or issued from and
after the date hereof up to $500,000, or (y) that Purchaser is unwilling to
waive such violations, in which event this Agreement shall terminate and be
deemed null and void (except for those obligations which expressly survive
termination), the parties hereto shall have no further obligations to or
recourse against each other except as otherwise expressly set forth herein, and
the Earnest Money shall be returned to Purchaser.

--------------------------------------------------------------------------------




                    SECTION 4.     REPRESENTATIONS AND WARRANTIES OF PURCHASER.

          A.       Purchaser hereby represents and warrants to Seller as of the
date hereof as follows: 

                    (1)          Due Organization.

                    Purchaser is a limited liability company, duly organized,
validly existing and in good standing under the laws of the State of Delaware. 
As of the Closing, Purchaser will be duly qualified to transact business in the
State of Illinois.  Purchaser has full power and authority, and is duly
authorized, to execute, enter into, deliver and perform this Agreement and its
obligations hereunder.  Purchaser is not acting, directly or indirectly, for or
on behalf of any entity or individual named by the United States Treasury
Department as a Specifically Designated National and Blocked Person, or for or
on behalf of any entity or individual designated in Executive Order 13224 (as 
the same may be amended from time to time) as an entity or individual who
commits, threatens to commit, or supports terrorism.  Purchaser is not engaged
in the transaction contemplated by this Agreement directly or indirectly on
behalf of, or facilitating such transaction directly or indirectly on behalf of,
any such entity or individual

                    (2)          Power.

                    This Agreement and all other agreements, instruments and
documents required to be executed or delivered by Purchaser pursuant hereto have
been (or if and when executed will be) duly executed and delivered by Purchaser,
and are (or will be when executed) legal, valid and binding obligations of
Purchaser, enforceable in accordance with their terms.  Each person executing
this Agreement and the other documents contemplated hereby on behalf of
Purchaser has (or will have at the time of such execution) the authority to do
so.  No consents and permissions are required to be obtained by Purchaser for
the execution, delivery and performance of this Agreement and the other
documents to be executed by Purchaser hereunder.  The consummation of the
transactions contemplated herein and the fulfillment of the terms hereof will
not result in a breach of any of the terms or provisions of, or constitute a
default under, any agreement or document to which Purchaser is a party or by
which it is bound, Purchaser’s organizational documents, or any statute, order,
rule or regulation of any court or of any federal or state regulatory body or
any administrative agency or any other governmental body having jurisdiction
over Purchaser.

                    (3)          No Proceedings.

                    Purchaser has not received any written notice that there is
currently pending any proceedings, legal, equitable or otherwise, against
Purchaser which would affect its ability to perform its obligations hereunder.

                    (4)          ERISA.

                    Purchaser is not and is not acting on behalf of an “employee
benefit plan” within the meaning of Section 3(3) of ERISA, a “plan” within the
meaning of Section 4975 of the Code, or an entity deemed to hold “plan assets”
within the meaning of 29 C.F.R. § 2510.3-101 of any such employee benefit plan
or plans.

--------------------------------------------------------------------------------




                    B.          Limitations on Representations and Warranties.

                                 All representations and warranties of Purchaser
in this Agreement shall survive the Closing indefinitely.

                                 SECTION 5.     OPERATION OF THE PROJECT PRIOR
TO CLOSING AND COVENANTS OF THE PARTIES.

                    A.          Seller shall do all of the following, from and
after the date hereof through the Closing: 

                                 (1)          request that Manager operate and
maintain the Project in the same manner as currently being operated and subject
to damage, destruction or loss to the Project in which event Purchaser shall
have the rights set forth in Section 6(C), and request that Manager cause the
Project to be, on the Closing Date, in the same condition as exists as of the
date of this Agreement (normal wear and tear excepted);

                                 (2)          maintain or, to the extent Manager
is maintaining the insurance, request Manager to maintain all existing insurance
carried on the Project by Seller or Manager;

                                 (3)          request Manager not to enter into
any material agreements affecting the Project which would be binding on
Purchaser after Closing without the prior written consent of Purchaser, and
request Manager not to materially modify, amend, terminate, cancel or grant
concessions regarding any existing agreements which would be binding on
Purchaser after Closing; provided, however, nothing herein shall be construed as
prohibiting Manager from entering into agreements or amendments to agreements in
the ordinary course of business in accordance with its management agreement for
the Project;

                                 (4)          not make and request Manager not
to make, or obligate itself to make, any material alterations or modifications
to the Project, except in the case of emergencies and except in the ordinary
course of business; and

                                 (5)          request that Manager not enter
into any new bookings for the Project except in the ordinary course of business
and consistent with past practices.;

                                 (6)          Cooperate with Purchaser (at no
out-of-pocket cost to Seller) in all reasonable respects in connection with the
transfer (if any) of any permits, licenses, certificates and approvals issued
with respect to the Project to Purchaser or the issuance of any new permits,
licenses, certificates or approvals (if any) to Purchaser, each to be effective
no earlier than Closing, and request Manager to (i) use commercially reasonable
efforts to preserve in force all existing permits, licenses, certificates and
approvals issued with respect to the Project and (ii) cause all those expiring
during the period between the date hereof and the Closing to be renewed prior to
the Closing Date;

                                 (7)          Not market, sell, convey or offer
to sell any portion of the Hotel (nor permit Manager to do any of the same),
except for items sold or consumed in the ordinary course of business;

                                 (8)          Request Manager to perform all of
Seller’s and Manager’s obligations under the Service and Supply Contracts,
Tenant Leases, Equipment Leases, Property Agreements and Loan Documents;

                                 (9)          Provide Purchaser, by March 15,
2006, with audited financial statements for the Project for calendar year 2005
in the same form as the Project’s audited financial statements for calendar
years 2003 and 2004; and, if Seller fails to provide Purchaser with such
financial statements by such date, Purchaser may terminate this Agreement and
obtain a refund of the Earnest Money and the Extension Deposit (if any).  If
Purchaser fails to notify Seller in writing by the earlier of the Closing Date
or March 20, 2006, however, that it has exercised such right to terminate this
Agreement, such right shall be deemed waived by Purchaser.

--------------------------------------------------------------------------------




                                 (10)        Not grant any consent requested by
Manager pursuant to the Management Agreement without first consulting with
Purchaser; and

                                 (11)        Not enter into any employment
contracts without the express written consent of Purchaser (provided, however,
this shall not be applicable to the Manager), not give any termination notices
under the WARN Act to any employees of the Project, and request Manager not to
give any termination notices under the WARN Act to any employees at the Project.

                    B.          Purchaser shall hire a sufficient number of
persons currently employed for work in or in connection with the Project to
avoid triggering the WARN Act and shall indemnify, defend and hold Seller
harmless from all liability under the WARN Act to the extent attributable to a
breach by Purchaser of this obligation.

                                 SECTION 6.     CONDITIONS TO CLOSING.  In
addition to the conditions provided in other provisions of this Agreement, the
parties’ obligations to perform their undertakings provided in this Agreement,
are each conditioned on the fulfillment of the following which (as indicated
below) is a condition to one or both parties’ obligations to perform hereunder:
 

                                 A.          As a condition to Purchaser’s
obligation to perform hereunder, Title Company shall be irrevocably committed to
issue to Purchaser an extended coverage owner’s policy of title insurance (the
“Owner’s Policy”) with Purchaser named as insured, dated as of the Closing Date,
with a liability limit no greater than the Purchase Price, insuring that fee
title to the Land and Improvements are vested in Purchaser, subject only to the
all matters set forth on Exhibit P attached hereto (the “Permitted Exceptions”)
and Tenant Leases, and insuring Purchaser’s interest in the Reciprocal Easement
Agreement, Emergency Exit Easement Agreement, Marriott Parking Agreement and
Parking Easement.

                                 B.          As a condition to each party’s
obligation to perform hereunder, the due performance in all material respects by
the other of all undertakings and agreements to be performed by the other
hereunder and the truth in all material respects of each representation and
warranty as set forth herein made pursuant to this Agreement by the other at the
Closing Date. 

                                 C.          As a condition to Purchaser’s
obligation to perform hereunder (and not as a default), that there shall not
have occurred between the date hereof and the Closing Date, inclusive,
destruction of or damage or loss to the Project (whether or not covered by
insurance proceeds) from any cause whatsoever the cost of which to repair, as
reasonably estimated by an independent and disinterested architect or registered
professional engineer competent to make such estimate and reasonably approved by
Seller and Purchaser, exceeds four percent (4%) of the Purchase Price; provided,
however, that in the event of such destruction or damage, Purchaser may elect to
proceed with the Closing in which case Seller shall assign to Purchaser all of
Seller’s right, title an interest to any previously received and future proceeds
from the insurance policies covering such destruction or damage and shall pay to
Purchaser the amount of any deductibles thereunder.  If the cost of repairing
the destruction, damage or loss after Closing as reasonably estimated by the
architect or engineer is less than four percent (4%) of the Purchase Price, the
parties shall proceed with the Closing as provided herein and Seller shall
assign to Purchaser all of Seller’s right, title an interest to any previously
received and future proceeds from the insurance policies covering such
destruction or damage and shall pay to Purchaser the amount of any deductibles
thereunder.  Seller shall promptly notify Purchaser of the occurrence of any
casualty prior to the Closing.  If this Agreement is terminated as a result of a
casualty pursuant to this Section 6(C), Purchaser shall obtain a refund of the
Earnest Money, following which the parties hereto shall be released from all
further obligations hereunder, except those which expressly survive a
termination of this Agreement.

--------------------------------------------------------------------------------




                                 D.          As a condition to Purchaser’s
obligation to perform hereunder (and not as a default), that there shall not
have occurred at any time or times on or before the Closing Date any taking or
threatened taking of (i) the entirety of (x) the Project, (y) access to the
Project, or (z) the rights of the owner of the Project under any of the
Reciprocal Easement Agreement, Emergency Exit Easement Agreement, Marriott
Parking Agreement or Parking Easement Agreement, or (ii) any part thereof, by
condemnation, eminent domain or similar proceedings which is reasonably expected
(as reasonably determined by an independent and disinterested architect or
registered professional engineer competent to make such estimate and selected by
Purchaser) to materially interfere with the operation or use of the Project as
presently operated; provided, however, the Purchaser may elect to waive such
condition in which case Seller shall assign to Purchaser at Closing all of
Seller’s right, title and interest in and to any previously received and future
proceeds resulting from any such proceeding.  In the event of any taking or
threatened taking of less than the entirety of the Project by condemnation,
eminent domain or similar proceedings which is not reasonably expected (as
reasonably determined by the architect or engineer) to materially interfere with
the operation or use of the Project as presently operated, the parties shall
proceed with the Closing as provided herein, and Seller shall assign to
Purchaser at Closing all of Seller’s right, title and interest in and to any
previously received and future proceeds resulting from any such proceeding. 
Seller shall promptly notify Purchaser of Seller’s or Manager’s receipt of any
notice of any actual or threatened casualty prior to the Closing.   If this
Agreement is terminated as a result of any threatened or actual condemnation
pursuant to this Section 6(D), Purchaser shall obtain a refund of the Earnest
Money, following which the parties hereto shall be released from all further
obligations hereunder, except those which expressly survive a termination of
this Agreement.

                                 E.          As a condition to Purchaser’s
obligation to perform hereunder, Owner and Lessee shall have terminated the
Operating Lease.

                                 SECTION 7.     CLOSING.

                                 A.          Time.  The Closing hereunder shall
occur on the Closing Date through an escrow with the Title Company, the cost of
which shall be shared equally between Purchaser and Seller.  Notwithstanding the
above, (i) each party shall be entitled to a one-time right to adjourn the
Closing Date for a 3-day period (provided, however, the party requesting such
adjournment shall, notwithstanding any other provision set forth in this
Agreement, pay any costs incurred as a result of such adjournment but such costs
shall not include normal prorations which shall continue to be done as of the
Apportionment Time (defined below), provided, further, if the Wachovia Loan is
to be repaid at Closing pursuant to the terms of this Agreement and such
adjournment results in additional interest being paid on the Wachovia Loan for
the period after Closing, the party requesting such adjournment shall pay such
additional interest), and (ii) Purchaser additionally shall be permitted a
one-time right to extend the Closing Date to a date selected by Purchaser and
reasonably acceptable to Seller, but in no event later than April 14, 2006, by
(i) delivering written notice to Seller no later than March 7, 2006, setting
forth the extended Closing Date, and (ii) simultaneously with such notice to
Seller, delivering to Seller the amount of $5,000,000 (the “Extension Deposit”),
which amount shall be held by Seller.  The Extension Deposit shall be
nonrefundable; provided, however, that if the Closing does not occur hereunder
as a result of a default by Seller hereunder, the Extension Deposit and Earnest
Money shall be refunded to Purchaser.  If the Closing does not occur hereunder
for any reason other than as a result of a default by Seller hereunder or the
failure of Seller to deliver audited financial statements pursuant to Section
5(A)(9) hereunder, the Extension Deposit may be retained by Seller but the
Earnest Money, except in the case of Purchaser’s default hereunder , shall be
refunded to Purchaser.  If the Closing occurs hereunder, the Extension Deposit
and Earnest Money shall be paid to Seller and credited against the Purchase
Price.

--------------------------------------------------------------------------------




                                 B.          Actions.  At the Closing, Seller
shall convey the Project to Purchaser; and Purchaser shall pay to Seller the
Purchase Price by wire transfer of immediately available funds, plus or minus
prorations as set forth herein.  Purchaser shall receive full possession of and
Title to the Project at Closing, subject only to the Tenant Leases and Permitted
Exceptions.

                                 C.          Deliveries.

                                                (1)     At the Closing,
Purchaser shall receive all of the following, in form and substance reasonably
satisfactory to Purchaser (it being agreed by Purchaser that the documents
attached hereto as Exhibits are satisfactory in form to Purchaser), all of which
shall be deposited by Seller in escrow with the Title Company at least one (1)
business day prior to Closing: 

                                                          (a)     a special
warranty deed in the form of Exhibit Q attached hereto, executed and
acknowledged by Owner; together with a completed City of Chicago Water
Certification; 

                                                          (b)     a bill of sale
and assignment for the Personal Property in the form of Exhibit F attached
hereto, executed by Seller;

                                                          (c)     an assignment
of the Property Agreements and Service and Supply Contracts to which Seller is a
party, in the form of Exhibit G attached hereto (the “Assignment of Contracts”),
executed by Seller, assigning to Purchaser Seller’s interest in the Service and
Supply Contracts and Property Agreements;

                                                          (d)     an assignment
of the Tenant Leases, in the form of Exhibit H attached hereto (the “Assignment
of Tenant Leases”), executed by Seller, assigning the Tenant Leases to
Purchaser;

                                                          (e)     an assignment
of the Equipment Leases to which Seller is a party, in the form of Exhibit I
attached hereto (the “Assignment of Equipment Leases”), executed by Seller,
assigning to Purchaser the Equipment Leases;

                                                          (f)     if applicable,
an assignment of the Loan Documents, in the form reasonably required by Wachovia
Bank (the “Assignment of Loan Documents”), executed (and to the extent required,
acknowledged) by Seller, assigning to Purchaser the Loan Documents;

                                                          (g)     all
transferable licenses, permits, approvals, zoning exceptions and approvals,
consents and orders of governmental, municipal or regulatory authorities in
Seller’s possession or control and relating to the ownership, operation and use
of the Project (provided any such items in the possession of the Manager shall
remain in Manager’s possession);

                                                          (h)     notices to
each of the tenants to the Tenant Leases, notifying them of the sale of the
Project and directing them to pay all future rent as Purchaser may direct, and
notices to the other parties under the Service and Supply Contracts, Property
Agreements and Equipment Leases notifying them of the sale of the Project to
Purchaser;

                                                           (i)     a closing
statement setting forth all prorations and credits required hereunder, executed
by Seller;

--------------------------------------------------------------------------------




                                                          (j)     an affidavit
from Seller that it is not a “foreign person” or subject to withholding
requirements under the Foreign Investment in Real Property Tax Act of 1980, as
amended;

                                                          (k)     any documents
reasonably required of Seller by Title Company, including an ALTA statement;

                                                          (l)     the original
of all Tenant Leases, Service and Supply Contracts, Property Agreements,
Equipment Leases, Loan Documents, and any guarantees and warranties to the
extent they are in the possession of Seller or reasonably accessible by Seller
(provided any such items in the possession of the Manager shall remain in
Manager’s possession);

                                                          (m)     all keys and
combinations to locks located at the Project (provided any such items in the
possession of the Manager shall remain in Manager’s possession);

                                                          (n)     all
maintenance records, plans and specifications and books and records relating to
the Project, other than confidential books and records of Seller or Manager,
which are in the possession of Seller or reasonably accessible by Seller
(provided any such items in the possession of the Manager shall remain in
Manager’s possession); provided, however, Purchaser shall give Seller access to
such items after Closing to the extent reasonably necessary for Seller to
resolve any matters with respect to the Project for the period prior to Closing;

                                                          (o)     such evidence
as Purchaser or the Title Company may reasonably require as to the due,
authorization, execution and delivery by Seller of this Agreement and the
documents required to be executed by Seller hereunder;

                                                          (p)     a certificate
executed by Seller reaffirming that Seller’s representations and warranties set
forth in this Agreement are true and correct in all material respects as of the
Closing, provided such certificate shall be subject to the qualifications and
limitations on Seller’s liabilities set forth in this Agreement;

                                                          (q)     such state,
county or city sales or realty transfer tax forms or certifications as Seller
may be required to execute in connection with the transactions contemplated
hereby;

                                                          (r)     evidence of
the termination of the Operating Lease; and

                                                          (s)     the Seller’s
Guaranty  in the form of Exhibit U attached hereto, duly executed by Guarantor.

                                 (2)     Seller shall have received from
Purchaser all of the following, in form and substance reasonably satisfactory to
Seller (it being agreed by Seller that the documents attached hereto as Exhibits
are satisfactory in form to Seller), all of which shall have been deposited by
Purchaser in escrow with the Title Company at least one (1) business day prior
to the Closing Date: 

                                           (a)     payment of the Purchase
Price, plus or minus prorations;

                                           (b)     counterparts of the
Assignment of Contracts, the Assignment of Tenant Leases, the Assignment of
Equipment Leases and, if applicable, the Assignment of Loan Documents, each
executed (and to the extent required, acknowledged) by Purchaser;

--------------------------------------------------------------------------------




                                           (c)     a closing statement setting
forth all prorations and credits required hereunder, executed by Seller;

                                           (d)     such evidence as Seller or
the Title Company may reasonably require as to the due, authorization, execution
and delivery by Purchaser of this Agreement and the documents required to be
executed by Purchaser hereunder;

                                           (e)     a certificate executed by
Purchaser reaffirming that Purchaser’s representations and warranties set forth
in this Agreement are true and correct in all material respects as of the
Closing, provided such certificate shall be subject to the qualifications and
limitations on Purchaser’s liabilities set forth in this Agreement; and

                                           (f)     such state, county or city
sales or realty transfer tax forms or certifications as Purchaser may be
required to execute in connection with the transactions contemplated hereby.

          D.          Prorations.  Except as otherwise expressly set forth in
this Section 7(D), all items of income and expense of the Project with respect
to the period prior to 12:01 A.M. on the Closing Date (the “Apportionment Time”)
shall be for the account of Seller, and all items of income and expense of the
Project with respect to the period after the Apportionment Time shall be for the
account of Purchaser.  Except as otherwise expressly set forth in this section,
all prorations shall be on an accrual basis in accordance with generally
accepted accounting principles (except as set forth herein), and based on the
actual number of days in the applicable period.  The Purchase Price for the
Project shall be subject to prorations and credits as follows to be determined
as of the Apportionment Time, the Closing Date being a day of income and expense
to Purchaser; provided, however, if Seller’s bank does not receive the Purchase
Price by 1:00 p.m. its time on the Closing Date, the prorations shall be
determined as of 12:01 a.m. on the first business day following the Closing
Date: 

 

            1.          Hotel Receivables and Payables.  Since Marriott owns all
working capital for the Project and remits to Seller each month Seller’s share
of net operating income (excluding any adjustment for real estate taxes, rents
under the Tenant Leases and parking charges for the Project which are paid or
collected directly by Seller) from the operation of the Project (the “Net
Operating Income”), there will be no proration of receivables and payables from
the Project at Closing; but instead Seller shall be entitled to all Net
Operating Income for the period prior to the Closing Date and Purchaser shall be
entitled to all Net Operating Income for the period from and after the Closing
Date.  Net Operating Income for the accounting period in which the Closing
occurs shall be prorated at Closing based on the portion of the accounting
period during which Seller and Purchaser owned the Project and based on
Marriott’s forecast of Net Operating Income for such accounting period. 
Promptly after the actual Net Operating Income for such accounting period has
been finally determined by Marriott, Seller and Purchaser shall reprorate the
Net Operating Income for such accounting period based on the actual amount of
Net Operating Income for such accounting period.  In addition, Seller and
Purchaser shall prorate at Closing the interest charged by Manager on the
working capital supplied by Manager for the Project in the same manner.

 

 

 

            2.          Rents payable under Tenant Leases.  Any portion of any
rents under Tenant Leases collected subsequent to the Closing Date and properly
allocable to periods prior to the Closing shall be paid, promptly after receipt,
to Seller; and any portion thereof properly allocable to periods subsequent to
the Closing Date, if any, shall be paid to Purchaser.  Any advance rental
payments or deposits paid by tenants under Tenant Leases prior to the Closing
Date and applicable to the period of time subsequent to the Closing Date and any
security deposits or other amounts paid by tenants under Tenant Lease shall be
credited to Purchaser on the Closing Date.  No credit shall be given Seller for
accrued and unpaid rent or any other non-current sums due from tenants under
Tenant Leases until said sums are paid.


--------------------------------------------------------------------------------




 

            3.          Taxes.  Real estate taxes shall be prorated based on the
real estate taxes due and payable for the first half of the calendar year in
which the Closing occurs regardless of when such taxes accrue, i.e., the real
estate taxes to be prorated shall be the first installment of the 2005 real
estate taxes payable in calendar year 2006, and Purchaser shall be solely
responsible for the second installment of the 2005 real estate taxes payable in
2006 and the 2006 real estate taxes payable in calendar year 2007. As a result,
since the first installment of the 2005 real estate taxes payable in 2006 shall
have been paid prior to the Closing, Purchaser shall give Seller a credit for
real estate taxes equal to such first installment paid by Seller minus Seller’s
share thereof (Seller’s share being equal to such first installment times a
fraction, the numerator of which is the number of days in calendar year 2006
prior to the Closing Date and the denominator of which is 181).  Such proration
shall be final and not subject to reproration when the final tax bill for 2005
real estate taxes has been issued, and Purchaser shall be responsible for any
real estate tax increases for 2005 real estate taxes.  Purchaser shall also give
Seller a credit for a prorata portion of any costs incurred by Seller in
protesting such taxes or the assessments on the Project, and Seller shall also
give Purchaser a credit for any special assessments which are levied or charged
against the Project and due and payable prior to Closing.

 

 

 

            4.          Tax Refunds or Rebates.  Seller shall be entitled to any
real estate tax refunds or rebates attributable to 2004 real estate taxes and
years prior thereto.  Seller shall be entitled to its pro rata share of any real
estate tax refunds or rebates attributable to 2005 real estate taxes, which pro
rata share shall be calculated in the same manner as the calculation of Seller’s
real estate tax credit under Section 7D(3) above, i.e. without the benefit of
any adjustment based on the final tax bill for 2005 real estate taxes.  By way
of example, if the first installment of the 2005 real estate taxes payable in
2006 is $600.00, the second installment of 2005 real estate taxes payable in
2006 is $4,200.00, the Closing Date occurs on February 1, 2006 and a tax refund
or rebate for 2005 real estate taxes is issued in the amount of $2,400.00 (i.e
50% of the entire tax bill for 2005 real estate taxes), then Seller shall be
entitled to $50.00 of such tax refund or rebate (i.e 50% of the amount Seller
effectively paid for 2005 real estate taxes due to the credit Seller received at
Closing, as opposed to the entirety of the credit attributable to January, 2006)
and Purchaser shall be entitled to the balance, less any reasonable third-party
costs of collection incurred by Seller prior to the Closing Date, which shall be
credited to Seller.  Purchaser shall also be entitled to any real estate tax
refunds or rebates for calendar year 2006 and thereafter.  Seller shall have the
sole right to settle or contest any real estate taxes attributable to 2004 real
estate taxes, and Purchaser shall have the sole right to settle or contest any
real estate taxes attributable to 2005 real estate taxes and thereafter.

 

 

 

            5.          Parking Charges.  All parking charges for the full night
preceding the Closing Date shall be shared equally by Seller and Purchaser.  All
other parking charges incurred for the period prior to the Apportionment Time
shall belong to and be apportioned to Seller and all other parking charges
incurred for the period after the Apportionment Time shall belong to and be
apportioned to Purchaser.

 

 

 

            6.          FF&E Loan.  Purchaser shall give Seller a credit at
Closing equal to the unpaid amount of all “Advances” under the Funding
Agreement.

 

 

 

            7.          FF&E Reserve.  Purchaser shall give Seller a credit at
Closing equal to the amount of the FF&E Reserve held by Manager under the
Management Agreement.

          Each party shall cause its designated representatives to enter the
Project only at reasonable times and without unreasonably interfering with
operations, both before and after the Closing Date, for the purpose of making
such examinations, and audits of the Project, and of the books and records of
the Project, as they deem necessary to make the adjustments and prorations
required under this Section 7(D) or under any other provisions of this
Agreement.  Based upon such examinations and audits, at the Closing, the
representatives of the parties shall jointly prepare and deliver to each party a
preliminary closing statement which shall show the net amount due either to
Seller or Purchaser as a result thereof, and such net amount will be added to,
or subtracted from the payment of the Purchase Price to be paid to Seller. 
Within one hundred and twenty (120) days following the Closing Date, Seller and
Purchaser shall agree on a post closing statement setting forth any adjustments
to the preliminary closing statement prepared.  The net amount due Seller or
Purchaser, if any, by reason of adjustments to the preliminary closing statement
as shown in the post closing statement, shall be paid in cash by the party
obligated therefore within ten (10) days following the date of the post closing
statement.  In addition, Seller and Purchaser shall agree on a final closing
statement setting forth the final determination of all items to be included on
such final closing statement no later than December 1, 2006.  The net amount due
Seller or Purchaser, if any, by reason of adjustments to the post closing
statement as shown in the final closing statement, shall be paid in cash by the
party obligated therefore within ten (10) days following the date of the final
closing statement. 

--------------------------------------------------------------------------------




          If Seller and Purchaser, each acting reasonably and in good faith,
cannot resolve any issue with respect to the adjustments described in this
section, they shall submit such issue for binding resolution by a nationally
recognized accounting firm either mutually acceptable to both parties or, if the
parties cannot agree, selected by the American Arbitration Association
(“Accounting Firm”) .  The parties shall bear equally all fees and expenses of
the Accounting Firm in connection with the resolution of such issue, and each
party shall bear its own legal, accounting and other fees and expenses incurred
in connection with the resolution of the issue by the Accounting Firm.  Such
resolution shall be final and binding on the parties and judgment may be entered
upon such resolution in any court having jurisdiction thereof.  Seller and
Purchaser agree that the proceeding described in this section shall be conducted
in Bethesda, Maryland.

          The provisions of this Section 7(D) shall survive the Closing until
payment of the final adjustment due under the final closing statement.

          E.          Expenses.  Seller shall pay (1) any transfer taxes imposed
by the State of Illinois and the County of Cook in connection with the recording
of the Deed; (2) Title Commitment charges , together with the premium for the
Owner’s Policy (defined above), excluding the cost of any endorsements (other
than the cost to provide extended coverage or the cost of any endorsement with
respect to any Title Objections or other exceptions to title Seller has elected
to cure pursuant to Section 7(F), as to which Seller shall be responsible), (3)
one-half of any escrow or closing fees charged by the Title Company, (4)  the
cost of the survey of the Project, together with any updates thereto, and (5)
its own legal expenses.  Purchaser shall pay (1) any transfer taxes imposed by
the City of Chicago in connection with the recording of the Deed, (2) the costs
of endorsements to the Owner’s Policy for which Seller is not responsible, (3)
any taxes on the transfer of the Personal Property, (4) one-half of any escrow
or closing fees charged by the Title Company, and (6) Purchaser’s own due
diligence and legal expenses.  Any other closing expenses shall be allocated in
accordance with the custom in Chicago, Illinois.

          F.          Title.  Purchaser has heretofore obtained (i) a survey of
the Project, dated February 12, 2004, prepared by Gremley & Beidermann, Inc. as
Order No. 992008 (the “Survey”) and (ii) a current title insurance commitment
for the Project (the “Title Commitment”).  Purchaser acknowledges that it shall
not be entitled to object to, and shall be deemed to have approved the Permitted
Exceptions and any matters shown on the Survey.  If, after the date hereof and
prior to the Closing Date, new title exceptions that were not previously
reported in the Title Commitment or shown on the Survey are disclosed on an
update of the Title Commitment or Survey, Purchaser shall have the earlier of
five (5) business days or the occurrence of the Closing Date to approve such
updates to the Survey and Title Commitment.  All matters showing thereon which
are approved by Purchaser shall be deemed “Permitted Exceptions.”  If Purchaser
disapproves any such matters as set forth above, Seller shall have five (5)
business days in which to elect in its sole discretion to cause to be released
and discharged of record or cause to be insured over (at no cost to Purchaser)
on or prior to Closing any matters which Purchaser has disapproved; provided,
however, Seller shall in any event cause to be discharged and released of record
on or prior to the Closing any (i) delinquent taxes, or mortgages, deeds of
trust and security agreements securing indebtedness or obligations which were
created or expressly assumed by or on behalf of Seller, (ii) judgment liens or
construction, mechanics, materialmen’s or other similar liens or charges arising
by operation of law, which judgments or other such liens or charges do not
exceed the sum of $250,000 in the aggregate and are not the obligation of the
Manager provided Seller may instead cause such liens or charges to be insured
over at no cost to Purchaser, (iii) liens or encumbrances that Seller has
intentionally caused to be placed on the Property after the date hereof, and
(iv) any other liens or encumbrances placed on the Property after the date
hereof provided the

--------------------------------------------------------------------------------




cost of discharging such liens and encumbrances does not exceed $100,000 in the
aggregate and provided further Seller may instead cause such liens and
encumbrances up to a maximum of $100,000 to be insured over at no cost to
Purchaser (in each case other than Permitted Exceptions) (items (i), (ii), (iii)
and (iv) collectively being the “Title Objections”).  Seller may extend the
Closing Date for up to thirty (30) days in order to cure any title exceptions
which Seller has elected or is obligated to cure hereunder.  If Seller does not
provide a response to Purchaser within the five (5) business day period
referenced above, Seller shall be deemed to have elected to not cure the title
matter objected to by Purchaser.  If Seller does not elect to correct or have
insured over any matters disapproved by Purchaser as set forth above as to which
Seller is not obligated to have discharged and released or insured over by
Closing, Purchaser shall have five (5) business days after Seller’s election or
deemed election in which to elect either to (x) waive its objection to such
matters, in which case such matters shall be deemed Permitted Exceptions and the
transfer contemplated hereby shall close as scheduled with no adjustment to the
Purchase Price, other than the cost to cure such matters which Seller is
obligated to cure as set forth above, or (y) terminate this Agreement and obtain
a refund of the Earnest Money, following which the parties hereto shall be
released from all further obligations hereunder, except those which expressly
survive a termination of this Agreement.  Purchaser shall be deemed to have
elected to terminate this Agreement if Purchaser does not notify Seller of its
election within such five (5) business day period.  Prior to the Closing Date,
Seller shall have the Survey certified to Purchaser, Title Company and Wachovia
Bank, and Seller shall cause the Survey to be updated to the extent required by
Title Company or Wachovia Bank.

                    SECTION 8.     WAIVER; SEVERABILITY.  Each party hereto may,
at any time or times, at its election, waive any of the conditions to its
obligations hereunder by a written waiver expressly detailing the extent of such
waiver (and no other waiver or alleged waiver by such party shall be effective
for any purpose).  No such waiver shall reduce the rights or remedies of such
party by reason of any breach by the other party or parties of any of its or
their obligations hereunder.  If any term, covenant, condition or provision of
this Agreement, or the application thereof to any person or circumstance, shall
to any extent be held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, covenants, conditions or
provisions of this Agreement, or the application thereof to any person or
circumstance, shall remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby.

                    SECTION 9.     BROKERS.  Purchaser and Seller each
represents and warrants to the other that it has not hired any brokers or
finders in connection with the transaction set forth herein.  Purchaser shall
indemnify, defend and hold harmless Seller from and against any and all Damages
resulting from a breach of the foregoing representation or any claim that may be
made by any broker or other person claiming a commission, fee or other
compensation by reason of having dealt with Purchaser in connection with this
transaction including, without limitation, any Damage incurred in enforcing this
indemnity.  Seller shall indemnify, defend and hold harmless Purchaser from and
against any and all Damages resulting from a breach of the foregoing
representation or any claim that may be made by any broker or other person
claiming a commission, fee or other compensation by reason of having dealt with
Seller in connection with this transaction including, without limitation, any
Damage incurred in enforcing this indemnity.  This Section 9 shall survive the
Closing or termination of this Agreement.

                    SECTION 10.    FURTHER INSTRUMENTS. Each party will,
whenever and as often as it shall be requested so to do by the other, cause to
be executed, acknowledged or delivered any and all such further instruments and
documents as may be necessary or proper, in the reasonable opinion of the
requesting party, in order to carry out the intent and purpose of this Agreement
and as is consistent with this Agreement. 

--------------------------------------------------------------------------------




                    SECTION 11.    ASSIGNMENT; NO THIRD PARTY BENEFITS. 
Purchaser may not assign its rights under this Agreement without the prior
written consent of Seller except to an entity controlled by Purchaser (in which
event the transferee shall assume in writing all of the transferor’s obligations
hereunder and the transferor shall remain liable hereunder).  Purchaser shall
notify Seller at least ten (10) days prior to Closing of any assignment of this
Agreement.  Subject to the foregoing, this Agreement is made for the sole
benefit of Purchaser and Seller and their respective successors and assigns, and
no other person or persons shall have any right or remedy or other legal
interest of any kind under or by reason of this Agreement.  Whether or not
either party hereto elects to employ any or all the rights, powers or remedies
available to it hereunder, such party shall have no obligation or liability of
any kind to any third party by reason of this Agreement or by reason of any of
such party’s actions or omissions pursuant hereto or otherwise in connection
with this Agreement or the transactions contemplated hereby except as set forth
above. 

                    SECTION 12.    REMEDIES.

                    A.          If Purchaser defaults hereunder in any material
respect prior to Closing, Seller’s sole remedy shall be to either terminate this
Agreement and recover the Earnest Money and Extension Deposit (if any) as
liquidated damages or waive its right to terminate and instead proceed to
Closing; provided, however, Seller shall also be entitled to its reasonable
attorneys’ fees and expenses as provided in Section 14 below.  The parties agree
that Seller’s damages in the event of a default by Purchaser prior to Closing
will be difficult to determine and that the Earnest Money and Extension Deposit
(if any) are a fair estimate of those damages.  If Seller shall default
hereunder in any material respect prior to Closing, Purchaser shall be entitled
as its sole remedies to terminate this Agreement and obtain a refund of the
Earnest Money and Extension Deposit (if any), waive its right to terminate and
instead proceed to Closing or sue for specific performance of this Agreement
without any abatement of the Purchase Price (other than the costs and expenses,
including reasonable attorneys’ fees and expenses, actually incurred by
Purchaser or its affiliates in connection with the foregoing); and Purchaser
waives any other rights or remedies at law or equity; provided, however,
Purchaser shall also be entitled to its reasonable attorneys’ fees and expenses
as provided in Section 14 below.  Upon the termination of this Agreement
pursuant to this Section 12(A), neither party shall have any further obligations
or liabilities to the other party, except for obligations that expressly survive
termination of this Agreement.

                    B.          Subject to Section 12(E) hereof, Seller hereby
agrees to indemnify Purchaser, and its directors, officers, employees, partners,
agents, representatives, members and affiliates (collectively, “Purchaser
Indemnified Parties”), and to hold the Purchaser Indemnified Parties harmless
from and against, any and all any and all damages, liabilities, losses, claims,
penalties, costs and expenses (including reasonable attorneys’ fees and
expenses) actually incurred by such Purchaser Indemnified Party (“Damages”) that
are due to (i) any breach of any representation or warranty made by Seller in
Sections 3 and 9 of this Agreement, (ii) any breach of the covenants set forth
in Section 5(A)(4) and Section 5(A)(11) provided, however, Seller shall not be
responsible for any actions of the Manager which are contrary to such Sections,
and (iii) liabilities under the Service and Supply Contracts, Property
Agreements, Tenant Leases, Equipment Leases and Loan Agreement to the extent
arising prior to the Closing Date or otherwise relating to the period prior to
the Closing Date (except to the extent that Purchaser receives a credit therefor
at Closing); provided, however, that Damages pursuant to this subsection (ii)
shall be limited to the amount of expense that would be incurred by Seller under
the Management Agreement, giving effect to the Incentive Management Fee provided
for thereunder.  Without limiting the generality of the foregoing indemnity,
Purchaser shall not assume, and nothing in this Agreement shall make Purchaser
or any of its affiliates become obligated with respect to, any (a) liabilities
arising prior to the Closing Date unless Purchaser expressly assumed such
liabilities or received a credit for such liability at Closing or (b)
liabilities for any federal, state or local income or franchise tax of Seller or
any of its affiliates.

--------------------------------------------------------------------------------




                    C.          Subject to Section 12(E) hereof, Purchaser
hereby agrees to indemnify Seller, and its directors, officers and employees,
partners, agents, representatives, members and affiliates (collectively, “Seller
Indemnified Parties”), and to hold the Seller Indemnified Parties harmless from
and against, any and all Damages paid or incurred by the Seller Indemnified
Parties due to (i) any breach of any representation or warranty made by
Purchaser in Sections 4 and 9 of this Agreement, (ii) any obligations with
respect to which Purchaser receives a credit at Closing, to the extent of such
credit, and (iii) liabilities under the Service and Supply Contracts, Property
Agreements, Tenant Leases, Equipment Leases and Loan Agreement to the extent
arising from and after the Closing Date or otherwise relating to the period from
and after the Closing Date (except to the extent that Seller receives a credit
therefor at Closing); provided, however, that Damages pursuant to this
subsection (iii) shall be limited to the amount of expense that would be
incurred by Purchaser under the Management Agreement, giving effect to the
Incentive Management Fee provided for thereunder.  Without limiting the
generality of the foregoing indemnity, nothing in this Agreement shall make
Seller become obligated with respect to, any liabilities for any federal, state
or local income or franchise tax of Purchaser or any of its affiliates.

                    D.          Notwithstanding the foregoing provisions of this
Section 12, the obligations of Seller under Section 12(B)(iii) and Purchaser
under Section 12(C)(iii) shall not extend to (i) any Damages arising out of the
alleged presence at, or release or disposal from the Project of any Hazardous
Substance in violation of any Environmental Laws, (ii) any Damages arising out
of a violation of any applicable legal requirement with respect to the physical
condition, maintenance or improvement of the Project (including zoning and
building codes and the Americans with Disabilities Act), or (iii) any Damages
arising out of the state of the physical condition, maintenance or improvement
of the Project, except (in the case of this clause (iii) only) Damages for the
death of or injury to third parties, or damage to property other than the
Project arising out of accidents, either intentional or negligent, occurring
prior to Closing.

                    E.          Seller’s liability under Section 12(B)(i) and
Section 12(B)(ii) shall not exceed $5,000,000 in the aggregate.  Further, Seller
shall not be required to provide indemnification pursuant to Section 12(B) to
the extent the aggregate amount of claims thereunder does not exceed $100,000. 
The limitations on liability set forth in this Section 12(E) shall not apply to
Seller’s obligations with respect to the prorations or other post-Closing
adjustments required under Section 7(D)

                    F.          Whenever either party shall learn through the
filing of a claim or the commencement of a proceeding or otherwise of the
existence of any liability for which the other party is or may be responsible
under Section 12(B) or 12(C), the party learning of such liability shall notify
the other party promptly and furnish such copies of documents (and make
originals thereof available) and such other information as such party may have
that may be used or useful in the defense of such claims.

                    G.          From and after Closing, the indemnification
provisions in this Section 12 shall be the exclusive remedies of Seller and
Purchaser in connection with any of the matters described in this Section 12,
the transaction described in this Agreement and/or the Project, and each party
hereby waives and releases any other rights or remedies it may have under
applicable law or at equity in connection therewith.  The provisions of this
Section 12 shall survive the Closing indefinitely (but shall be subject to
applicable statutes of limitations); provided, however, that the provisions of
Section 12(B)(i) and Section 12(B)(ii) shall be subject to the time limitations
set forth in Section 3(B).

                    H.          If a claim by a third party is made against any
Seller Indemnified Party or Purchaser Indemnified Party, and if either of such
parties intends to seek indemnity with respect thereto under Section 12(B) or
Section 12(C), such party shall promptly notify the other party of such claim. 
The indemnifying party shall have thirty (30) days after receipt of the
above-referenced notice to notify the indemnified party that it intends to
undertake, conduct and control, through counsel of its own choosing (subject to
the consent of the indemnified party, such consent not to be unreasonably
withheld or delayed) and at its expense, the settlement or defense thereof, and
the indemnified party shall reasonably cooperate with it in connection
therewith; provided that: (i) the indemnifying party shall permit the
indemnified party

--------------------------------------------------------------------------------




to participate in such settlement or defense through counsel chosen by the
indemnified party, provided that the fees and expenses of such counsel shall be
borne by the indemnified party, and provided that the indemnifying party shall
control such settlement or defense, except that no such matter shall be settled
without the prior written consent of the indemnified party if the indemnified
party will not be released from all liability in connection with such matter as
part of such settlement; and (ii) the indemnifying party shall agree promptly to
reimburse the indemnified party for the full amount of any loss resulting from
such claim and all related expenses incurred by the indemnified party within the
limits of Section 12(B) or Section 12(C), as the case may be.  As long as the
indemnifying party is reasonably contesting any such claim in good faith, the
indemnified party shall not pay or settle any such claim.  Notwithstanding the
foregoing, the indemnified party shall have the right to pay or settle any such
claim solely with respect to itself, provided that in such event they shall
waive any right to indemnity therefor by the indemnifying party.  If the
indemnifying party does not notify the indemnified party within thirty (30) days
after receipt of the indemnified party’s notice of a claim of indemnity
hereunder that it elects to undertake the defense thereof, the indemnified party
shall have the right to contest, settle or compromise the claim in the exercise
of its sole discretion at the expense of the indemnifying party, subject to the
limitations set forth in this Section 12.

                    SECTION 13.     NOTICES.  All notices and other
communications which either party is required or desires to send to the other
shall be in writing and shall be sent by messenger, facsimile, reputable
overnight courier or registered or certified mail, postage prepaid, return
receipt requested.  Notices and other communications shall be deemed to have
been given on the date of actual receipt or refusal thereof.  If a notice is
sent by facsimile, a copy of the notice shall be sent by one of the other
methods specified above.  Notices shall be addressed as follows:

 

 

(a)

To Seller:

 

 

 

 

 

 

 

c/o LaSalle Hotel Properties

 

 

 

3 Bethesda Metro Center, Suite 1200

 

 

 

Bethesda, Maryland 20814

 

 

 

Attention:  Chief Operating Officer

 

 

 

Facsimile No. (301) 941-1553

 

 

 

 

 

 

 

with copies to:

 

 

 

 

 

 

 

Carlyle Realty II, L.P.

 

 

 

c/o The Carlyle Group

 

 

 

1001 Pennsylvania Ave., NW, Ste 220

 

 

 

Washington, DC 20004

 

 

 

Attn: Gary Block

 

 

 

Fax 202-639-9389

 

 

 

 

 

 

 

          and

 

 

 

 

 

 

 

Hagan & Vidovic LLP

 

 

 

200 East Randolph Drive

 

 

 

Suite 4322

 

 

 

Chicago, Illinois  60601

 

 

 

Attention:  R. K. Hagan

 

 

 

Facsimile No. (312) 228-0982


--------------------------------------------------------------------------------




 

 

(b)

To Purchaser:

 

 

 

 

 

 

 

c/o DiamondRock Hospitality Company

 

 

 

6903 Rockledge Drive, Suite 800

 

 

 

Bethesda, Maryland  20817

 

 

 

Attention: Michael D. Schecter, Esquire

 

 

 

Facsimile No.:(240) 744-1199

 

 

 

with a copy to:

 

 

 

 

 

 

 

Willkie Farr & Gallagher LLP

 

 

 

787 Seventh Avenue

 

 

 

New York, New York  10019

 

 

 

Attention: Steven D. Klein

 

 

 

Facsimile No. (212) 728-8111

          or to such other person and/or address as shall be specified by either
party in a notice given to the other pursuant to the provisions of this
Paragraph.

                    SECTION 14.     ATTORNEYS’ FEES.  In the event either party
institutes legal proceedings to enforce its rights hereunder, the prevailing
party in such litigation shall be paid all reasonable expenses of the litigation
by the losing party, including its reasonable attorneys’ fees.  The provisions
of this Section 16 shall survive the Closing.

                    SECTION 15.      CONFIDENTIALITY.  Except for any
disclosures required by law or the Securities and Exchange Commission,
including, without limitation, Regulation FD, Seller and Purchaser agree to keep
this Agreement confidential and not disclose or make any public announcements
with respect to the subject matter hereof or the existence of this Agreement
without the consent of the other party.  If either party desires to issue a
press release or other public announcement regarding the transaction set forth
herein, subject to the immediately preceding sentence, such party shall obtain
the approval of the other party, which approval shall not be unreasonably
withheld or delayed.  Notwithstanding the above, prior consent is not required
with respect to disclosure to any individuals or entities who “need to know” and
who are instructed to keep such information confidential, such as each party’s
respective officers, directors, employees, attorneys, accountants, engineers,
surveyors, consultants, financiers, lenders, partners, investors, analysts,
potential lessees and bankers, and such other third parties whose assistance is
required in connection with the consummation of this transaction; provided, such
individuals or entities agree to be bound by the terms of this Section and
provided that the party making such disclosures to such individuals or entities
shall be responsible for any breach of this Section by such individuals or
entities.  The provisions of this Section 15 shall survive the Closing or any
termination of this Agreement.

                    SECTION 16.  LIKE KIND EXCHANGE.  Purchaser agrees to
reasonably cooperate with Seller in effecting an exchange transaction by Seller
which includes the Project pursuant to Section 1031 of the Code, provided that
any exchange initiated by Seller shall be at Seller’s sole cost and expense and
shall not delay the Closing.

                    SECTION 17.     MISCELLANEOUS.  This Agreement (including
all Exhibits hereto) contains the entire agreement between the parties
respecting the matters herein set forth and supersedes all prior agreements
between the parties hereto respecting such matters.  The section headings shall
not be used in construing this Agreement.  This Agreement shall be construed and
enforced in accordance with the laws of the state where the Project is located. 
Time is of the essence of this Agreement and each provision hereof.  Except as
expressly set forth herein, none of the terms and provisions of this Agreement
shall survive the Closing.  The provisions of this Agreement may not be amended,
changed or modified orally, but only by an agreement in writing signed by the
party against whom any amendment,

--------------------------------------------------------------------------------




change or modification is sought.  Any obligation or liability of either of the
parties hereunder shall be enforceable only against, and payable only out of,
the property of such party, and in no event shall any officer, director,
shareholder, partner, member, beneficiary, agent, advisor or employee of either
party be held to any personal liability whatsoever or be liable for any of the
obligations of the parties hereunder.  Purchaser shall not record this
Agreement, any memorandum of this Agreement, any assignment of this Agreement or
any other document which would cause a cloud on the title to the Project.  This
Agreement may be executed in counterparts, each of which shall be deemed to be
an original and all of which shall be deemed to be one and the same instrument. 
The parties acknowledge that the parties and their counsel have reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any Exhibits or amendments
hereto.  If any action is required to be performed, or if any notice, consent or
other communication is given, on a day that is a Saturday or Sunday or a legal
holiday in the State of Illinois, such performance shall be deemed to be
required, and such notice, consent or other communication shall be deemed to be
given, on the first business day following such Saturday, Sunday or legal
holiday.  Unless otherwise specified herein, all references herein to a “day” or
“days” shall refer to calendar days and not business days.  PURCHASER AND SELLER
HEREBY WAIVE TRIAL BY JURY IN ANY ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE BREACH THEREOF.

                    SECTION 18.     BULK SALES.   Seller has requested (a) a
certificate issued by the Illinois Department of Revenue showing that Seller has
no liability for the payment of any assessed but unpaid tax, penalty or interest
under the Illinois Income Tax Act and any tax, penalty or interest due under the
Retailer’s Occupation Tax Act and (b) a certificate issued by the City of
Chicago Department of Revenue’s Tax Division Bulk Sales Unit showing that Seller
has no liability for the payment of any assessed but unpaid tax, penalty or
interest under the Uniform Revenue Procedures Ordinance, Chapter 3-4 and any
tax, penalty or interest due under the ordinance (collectively, the “Tax
Certificates”).  If Seller receives any Tax Certificate prior to Closing, Seller
shall deposit the amount of taxes set forth in such Tax Certificates in a joint
order escrow with the Title Company (the “Tax Escrow”) at the Closing; and, if
Seller receives a Tax Certificate after Closing, Seller shall deposit the amount
of taxes set forth in such Tax Certificate in the Tax Escrow within five (5)
business days after receipt of the Tax Certificate.  The amount in the Tax
Escrow shall either be released to pay such taxes when they come due and payable
or released to Seller upon delivery to Purchaser of evidence reasonably
satisfactory to Purchaser that Purchaser no longer has any liability for such
taxes.  Until the Tax Certificates are obtained and the amount of taxes set
forth therein placed in the Tax Escrow, Seller shall indemnify, defend and hold
Purchaser harmless from and against any and all liabilities, claims, demands,
causes of action, losses, costs and expenses (including reasonable attorneys’
fees, court costs and disbursements) which may arise out of Seller’s failure to
obtain the Tax Certificates.  Such indemnity shall not be subject to the
$5,000,000 cap on Seller’s indemnified obligations set forth in Section 12(E)
above.  Seller shall cause Guarantor to deliver to Purchaser at the Closing a
guaranty of Seller’s obligations under this Section 18 (the “Seller’s Guaranty”)
in the form attached hereto as Exhibit U duly executed by the Guarantor.  The
provisions of this Section 18 shall survive the Closing. 

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties have executed this Agreement
as of the day and year first above written.

 

CHICAGO 540 HOTEL, L.L.C., a Delaware limited liability company

 

 

 

 

By:

LHO Carlyle 540, L.L.C., a Delaware limited company, its managing partner

 

 

 

 

By:

LaSalle Hotel Operating Partnership, a Delaware limited partnership, its
managing member

 

 

 

 

By:

LaSalle Hotel Properties, its general partner

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Its:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

CHICAGO 540 LESSEE, INC.

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

DIAMONDROCK CHICAGO OWNER, L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

Title:

Director

 

 

 

 

 

 

 

TITLE COMPANY:

 

 

 

 

LAWYERS TITLE INSURANCE CORPORATION

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

 

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------